UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------- -x
Neil Zlozower,
                               Plaintiff,              19-CV-9588 (LAK) (GWG)
 V.


Prometheus Global Media, LLC,

                Defendant(s).
--------------------------- -x
                                              ORDER

       Magistrate Judge Gorenstein has informed chambers that this case has been settled.
Accordingly, the ca.se is dismissed with prejudice and without costs subject to right to reinstate
by serving and filing a notice to that effect on or before, January 2, 2020, if the settlement is not
executed by then.

               SO ORDERED.


DATED:




                                                              Lewis A. Kap
                                                       United States District Judge
